MEMORANDUM OPINION
                                        No. 04-11-00264-CR

                                         Richard FRAZIER,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 290th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011CR0096
                             Honorable Melisa Skinner, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: August 3, 2011

DISMISSED

           Richard Frazier timely appealed the trial court’s judgment in a burglary case. The trial

court signed a certificate stating this “is a plea-bargain case, and the defendant has NO right of

appeal.” See TEX. R. APP. P. 25.2(a)(2). A clerk’s record on CD-ROM, which includes the trial

court’s Rule 25.2(a)(2) certification, a written plea bargain agreement, and the trial court’s

judgment, has been filed. See TEX. R. APP. P. 25.2(d). On June 15, 2011, the clerk filed a

supplemental electronic record containing a judgment nunc pro tunc.
                                                                                    04-11-00264-CR


       The court gave Frazier notice that the appeal would be dismissed unless an amended trial

court certification showing he has the right to appeal were made part of the appellate record

within thirty days. See TEX. R. APP. P. 25.2(d); 37.1; Daniels v. State, 110 S.W.3d 174 (Tex.

App.—San Antonio 2003, order), disp. on merits, No. 04-03-00176-CR, 2003 WL 21508347

(July 2, 2003, pet. ref’d) (not designated for publication). Frazier’s appointed appellate counsel

filed a written response, stating she has reviewed the record and can find no right of appeal.

After reviewing the record and counsel’s notice, we agree that Frazier does not have a right to

appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding that court of

appeals should review clerk’s record to determine whether trial court’s certification is accurate).

We therefore dismiss this appeal. TEX. R. APP. P. 25.2(d).



                                                             PER CURIAM

DO NOT PUBLISH




                                               -2-